MEMORANDUM **
George Freeman appeals pro se from the district court’s order imposing sanctions for violating Fed.R.Civ.P. 11(b). We *554have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Barber v. Miller, 146 F.3d 707, 709 (9th Cir.1998), and we reverse.
The district court abused its discretion when it sua sponte entered Rule 11 sanctions against Freeman and ordered him to pay attorneys’ fees and other expenses to the defendants. See id. at 711 (“Rule 11 provides that sanctions may include ‘an order to pay a penalty into court, or, if imposed on motion and warranted for effective deterrence, an order directing payment to the movant of some or all of the reasonable attorneys’ fees and other expenses incurred as a direct result of the violation.’ Fed.R.Civ.P. 11(c)(2) (emphasis added).”); see also Miller v. Cardinale (In re DeVille), 361 F.3d 539, 545 (9th Cir.2004).
Freeman’s other contentions are without merit.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.